DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/202 was filed after the mailing date of the final rejection on 06/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a video signal compression processor (video signal decompression processor, video signal transmission system, method of compressing a video signal, or method of decompressing a video signal), comprising: a video signal compression circuit that compresses a video signal for displaying, on a display device, a display screen including a first area for displaying a medical image captured by a medical imaging apparatus and a second area for displaying information other than the medical image; and a transmitting circuit that transmits, via a communication network, the video signal having been compressed, wherein the video signal compression circuit compresses, in each frame of the video signal, the second area of the display screen at a compression rate higher than a compression rate of compression performed on the first area, wherein the video signal compression circuit compresses, in each frame of the video signal, the first area of the display screen using a lossless compression scheme, and compresses the second area using a lossy compression scheme with a compression rate higher than a compression rate of the lossless compression scheme, and wherein the second area does not include the medical image.
Takagi [JP 2005287927] discloses an object of the present invention is to compress image data without reducing the image quality of a region important for diagnosis and reduce the data volume of a medical image [See Takagi, Abstract]. When compression processing is performed on image data, an image processing apparatus recognizes and sets a region including a subject to be diagnosed and extracts the region as a region of interest [See Takagi, Abstract]. Next, the extracted region of interest is subjected to a reversible compression process to generate first compressed data [See Takagi, Abstract]. Further, the entire medical image is subjected to irreversible compression processing at a compression rate higher than the region of interest to generate second compressed data [See Takagi, Abstract]. Then, the first compressed data and the second compressed data are correlated and stored in the storage unit 27 or transmitted to each device via the network N [See Takagi, Abstract].
The invention according to claim 7 is a medical image system including an image processing apparatus for performing compression processing on a medical image obtained by imaging a subject, and an image display apparatus for displaying a medical image, the image processing apparatus comprising: extraction means for extracting an area including a subject, first compression means for performing compression processing on the area including the extracted subject to generate first compressed data, and a compression rate of the first compressed data, second compression means for compressing the medical image at a high compression rate to generate second compressed data, and position information of the medical image of the area extracted by the extraction means; and a communication unit for transmitting the first compressed data and the second compressed data, wherein the image display apparatus comprises the first compressed data and the second compressed data [See Takagi, 0015]. Communication means for receiving, decompression processing for the first compressed data to generate an area including a subject, and decompression processing for the second compressed data to generate a medical image, and the decompression means and combining means for combining the generated region including the subject and the medical image based on the position information given to the first compressed data, and display means for displaying the combined medical image [See Takagi, 0015].
Bai et al. (Hereafter, “Bai”) [US 2007/0140575 A1] discloses a system and method for monochrome or binary compression, and more particularly compression of binary images segmented in a binary domain into at least two regions of different image types, where the regions are compressed using different compression techniques [See Bai, Abstract]. One aspect of the present disclosure is to segment or predict the compression ratio of the mixed content binary image and divide the image into regions (e.g., region A, region B) and then deploy appropriate compression schemes for those regions to achieve better overall compression [See Bai, 0007]. In one embodiment, the regions are divided into a text portion and an image portion [See Bai, 0007]. The advantage of such a technique is that typical segmentation defects will not exist when the two compression schemes used for the regions of a page are lossless [See Bai, 0007].
In FIG. 4, the binary image is received and segmented at binary segmenter 410 [See Bai, 0024]. See FIG. 6, planes for text (610), and contone image (620) [See Bai, 0024]. The output of the segmenter 410 is passed to a segmentation mask operation 420. In the segmentation mask, the planes of the image are defined relative to the segmented regions of the image (e.g., text, contone image) [See Bai, 0024]. The text regions or planes for the image are then passed to option step 440, where they may be enhanced or similarly filtered, and then compressed at step 450 to produce the mask layer [See Bai, 0024]. In the parallel path, the image layer(s) are also optionally processed (444, 446) and then compressed at step 460. Optional processing may include, for example, edge enhancement, stray dot/mark removal, deskewing [See Bai, 0024]. In particular, various processing operations such as filtering that will result in improved compression outcomes is specifically contemplated [See Bai, 0024].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482